Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

DETAILED ACTION
The Amendment filed August 30, 2022 in response to the Office Action of March 30, 2022 is acknowledged and has been entered. 
Claims 1 and 2 have been amended. 
Claims 9, 24, 32, and 33 have been canceled. 
Claims 1-3, 6, 8, 12-18, 22, 23, 25, 26, and 28-31 are pending.
Claims 12-18, 22, 23, 25, 26, 28 and 29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
	Accordingly, claims 1-3, 6, 8, 30 and 31 are under consideration.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an endocytic domain; …; and the endocytic domain is derived from a protein a protein selected from the group consisting of a folate receptor, LDL, CD30, CD33, CD3, EGFR, and TFR1” in claims 1 and 2 renders the claims indefinite. The specification defines “endocytic domain” as used herein refers to a functional moiety which, when the fusion protein binds to a specific binding substance of the antibody binding region, such as antibody, will caused the fusion protein and the substance being endocytosed into the immune cell.  Additionally, Lines 23-25 of page 3 state “the endocytic domain is capable of transferring a substance binding to the endocytic domain into the immune effector cell”. However, one ordinary skill in the art would not know structures of an endocytic domain with the required properties derived from the recited proteins. For example, the endocytic domain of LDL is not well established in the art or by the instant specification. Thus, it is unclear what is an endocytic domain as claimed.
The term “is lowly expressed in normal cells” in claims 1 and 2 is a relative term which renders the claims indefinite. The term “lowly expressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether the level of expression is low. 
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “is lowly expressed in normal cells”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “lowly expressed”.
The term “LDL” of claims 1 in line 12 renders the claim indefinite. It is unclear which LDL gene has an endocytic domain. 
The term “LDL” of claims 2 in line 7 renders the claim indefinite. It is unclear which LDL gene has an endocytic domain. 
Claim 1 recites the limitation "wherein the immune cell" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 6, 8, 30 and 31 are also rejected because they are dependent on claim 1 directly or indirectly.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 1 is drawn to an immune effector cell expressing a chimeric antigen receptor on its surface, wherein the immune cell further expresses a fusion protein of formula I comprising an antibody binding region, an endocytic domain, an optional signal peptide and an optional linker moiety, wherein the antibody binding region is a polypeptide that is absent in normal cells, is in a concealed state in normal cells, or is lowly expressed in normal cells; and the endocytic domain is derived from a protein selected from the group consisting of a folate receptor, LDL, CD30, CD33, CD3, EGFR, and TFRI. Claim 2 is drawn to an immune effector cell expressing a chimeric antigen receptor, wherein the immune cell further expresses a fusion protein comprising an antibody binding region and an endocytic domain, wherein the antibody binding region is a polypeptide that is absent in normal cells, is in a concealed state in normal cells, or is lowly expressed in normal cells; and the endocytic domain is derived from a protein selected from the group consisting of a folate receptor, LDL, CD30, CD33, CD3, EGFR, and TFR1. 
Claims 3 further recites the antibody binding region is selected from the following antigens or fragments thereof: EGFRvIII, EGFR, CD20, CD22, CD19, BCMA, proBDNF precursor protein, GPC3, CLD18.2, CLD6, mesothelin, PD-L1, PD-1, WT-1, IL13Ra2, Her-2, Her-I, Her-3; or the antibody binding region comprises any one of the following amino acid sequences or comprises an amino acid sequence having at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% identity with the following amino acid sequence: SEQ ID NO: 28, 29, 33, 34, 35, 36,37,38,39,40,41,42,43; or the antibody binding region comprises an active fragment of any one of the following amino acid sequences: SEQ ID NO: 28, 29, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43.
All proteins/peptides, which induce immune response, can be an antibody binding region. Even for the elected species (EGFR), with millions of possible fragments of EGFR and with up to 10% variation, the claims encompass large number of antigen binding regions. Similarly, even for the elected endocytic domain (folate receptor), with all possible derivatives from the folate receptor, and with up to 10% variation of SEQ ID NO:32 (233 residues), as many as 23 residues may be altered between compositions. Considering that different combinations of antibody binding domains and endocytic domains, the claims encompass a broad genus of possible fusion proteins.
In addition, on page 9 lines 24-26, the specification defines “endocytic domain” as used herein refers to a functional moiety which, when the fusion protein binds to a specific binding substance of the antibody binding region, such as antibody, will caused the fusion protein and the substance being endocytosed into the immune cell.  Additionally, Lines 23-25 of page 3 state “the endocytic domain is capable of transferring a substance binding to the endocytic domain into the immune effector cell”. Thus, “an endocytic domain” is defined by function. However, one ordinary skill in the art would not know structures of an endocytic domain with the required properties/functions derived from the recited proteins. For example, it is not clear to one of ordinary skill in the art to visualize/recognize the endocytic domain derived from LDL, which is interpreted as low density lipoproteins. Even for the folate receptor, although the endocytic domain has been established with wild type sequences (e.g. in FR806), it is not known which variants (among millions of variants encompassed by the claims) would still function as an endocytic domain.
The specification teaches only two fusion proteins: FR806 comprising partial sequence of EGFR (SEQ ID NO: 28, antibody binding region) and a folate receptor endocytic domain (SEQ ID NO:32, an endocytic domain) (Examples 1-10); and CD30806 comprising partial sequence of EGFR (SEQ ID NO: 28, antibody binding region) and a partial amino acid sequence of CD30 (SEQ ID NO:44) (Example 11, an endocytic domain). Taken together, the specification discloses: only one specific antibody binding region (derived from wild type EGFR), and two endocytic domains (one derived from wild type folate receptor, the other derived from wild type CD30).
The specification only teaches that FR806 fusion protein has a functional endocytic domain (derived from a folate receptor): “binds to a specific binding substance of the antibody binding region, such as an antibody, will cause the function protein and the substance being endocytosed into the immune cell”. Regarding to CD30806, although the data shows the fusion protein can be efficiently expressed on the surface of immune effector cells and can bind to the corresponding ADC and showing antitumor activity. Although CD30 is internalized vis endocytosis in its native condition (full length wildtype CD30 protein), however, the data do not show that the CD30 endocytic domain (partial sequence of CD30 in a fusion construct) in CD30806 is functional to result in endocytosis upon antibody binding. Thus, the specification discloses only one functional endocytic domain (FR806 construct).
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the
Applicants were in possession of the claimed genus.
Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991), makes clear that: "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Gath at page 1116.)
The skilled artisan cannot envision the detailed chemical structure of the encompassed multifunctional protein molecules, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: “... To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310, of record) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page
1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990, of record) who teach that replacement of a single lysine resides at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, of record) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. In particular, the variations in two and three dimensional structures that result from fusion two peptide sequences or sequence variations may or may not result in antibody binding region to bind the targeted antibody and a functional endocytic domain, which can lead to endocytosis upon antibody or ADC binding.
Additionally, Bork (Genome Research, 2000, 10:398-400, of record) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed fusion proteins could not be predicted based on sequence identity. Clearly, it could not be predicted that fusion protein or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given sequence will function in a given manner.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Gath, Inc v. Mahurkar, 935 F.2d 1555, 1563-
64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed. The claims are properly rejected.

Response to Arguments
For the rejection of claims 1-3, 6, 8, 30 and 31 under 35 U.S.C. 112(a), Applicant argues (in the remarks of January 3, 2022):

    PNG
    media_image1.png
    326
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    103
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    265
    621
    media_image3.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the claims encompass a broad genus of fusion proteins comprising enormous numbers of combinations of antibody binding region and an endocytic domain.  As Applicant argued that “when the immune effector cells expressing the chimeric antigen receptor simultaneously express the fusion protein of the present application, the endocytosis of the ADC that specifically recognizes the fusion protein can be mediated by the fusion protein, thereby killing the immune effector cells to control toxicity”. However, the specification shows only one antibody binding region (derived from EGFR), only one endocytic domain (derived from a folate receptor), and only one combination construct (FR806), which has the required property/function (the endocytosis of the ADC that specifically recognizes the fusion protein can be mediated by the fusion protein). 
Although Applicant argues that the CD30806, which has an EGFR antibody binding region and an endocytic domain derived from CD30, can be efficiently expressed on the surface of immune effector cells and can bind to the corresponding ADC and killing immune effector cells, the results do not support that the endocytic domain in CD30806 can lead to endocytosis of the ADC into the immune effective cells. 
As set forth above, there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of fusion proteins. Although the artisan could potentially screen fusion proteins, it cannot be predicted whether or not one will be successful. The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application.
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In this instance, although the instant specification provides one working example the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of these fusion proteins. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention. Therefore, the specification therefore would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the claims are properly rejected for the reasons of record.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip (Philip et al., Blood, Vol. 124, 1277-1287, Publication Date: 06-26-2014, of record), and in view of Bowdish (Bowdish et al., Pub. No.: US 2016/0031985 A1, Publication Date: 2016-02-04), Garnett (Garnett, Advanced Drug Delivery Review 53 (2001) 171-216, Publication Year: 2001, of record) and Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636,  Publication Date: May 1999, of record).
Philip teaches genetic engineering of T cells greatly increases the scope and potency of T-cell therapy, whereas chimeric antigen receptors (CARs) allow targeting of surface cancer (Introduction, page 1277).
Philip teaches that administration of engineered T cells has also resulted in toxicity, such as on-target off-tumor toxicity (Introduction, page 1277).
Philip teaches that the incidence and severity of these toxicities is unpredictable. Because T cells engraft and replicate, potentially resulting in escalating and fulminant toxicity (Introduction, page 1277).
Philip teaches that a simple compact T-cell engineering component, which facilitates production and allows selective depletion in clinical study subjects without requirement for new clinical-grade reagents, would be of value to the field (page 1283, col. 2, para. 1).
Philip teaches that suicide genes enable selective destruction of T cells in case of unacceptable toxicity (Introduction, page 1277).
Philip teaches expression constructs (i.e. RQR8) which can selectively ablating T cells expressing marker gene, for example by recruiting Rituximab, an antibody (Results).
Philip teaches that RQR8 comprises epitopes of CD20, CD34 and a transmembrane domain of CD8 (a fusion protein), See Figs. 1-2.
Philip teaches that RQR8 can be functional when co-expressed with CARs, such as anti-GD2 CAR (expressed with an anti-GD2 CAR in the SFG retroviral vector using the FMD-2A sequence (Fig. 4A). Anti-GD2 CAR is expressed on cell surface (can be stained with CAR anti-Fc), See Fig. 4B.
Philip teaches that T cells expressing RQR8 can be effectively and selectively deleted in vivo by Rituximab (page 1282, col. 2, para. 2).
Epitope RQR8 is clearly absent in normal cells since it is an engineered epitope.
As set forth above, Philip teaches a need to control toxicity of an immune effector cell expressing a CAR by co-expressing of a fusion protein comprising an antibody binding region and a transmembrane domain, so that the antibody can selectively eliminating targeted T cells. However, the fusion protein does not have an endocytic function.
Bowdish teaches that the effectiveness of an agent intended for use as a therapeutic, diagnostic is often highly dependent on its ability to reach a cell of interest and further penetrate the cellular membranes to induce a desired change in biological activity. See [0002].
Bowdish teaches a method of making penetration-enhanced target proteins (PETPs). See Example 9.
Bowdish teaches that embodiments enhance antibody internalization, e.g. cetuximab, rituximab. See [0406], claim 150.
Bowdish teaches that some antibodies (e.g. rituximab) do not internalize effectively and therefore, are not good candidates for developing an antibody drug conjugate. See [0436].
Bowdish teaches that engineered anti-CD20 antibodies, which can be internalized, have improved properties compared with wildtype anti-CD20 antibody. In particular, when conjugated with cytotoxic agent such as MMAF and DM1 (See Examples 16 and 18), the internalized anti-CD20 antibody drug conjugates (ADCs) were up to 50-fold more potent in killing CD20+ lymphoma cells than corresponding wild-type ADCs with no significant increase in cytotoxicity in CD20- cells. See Examples 9, 10, 14, 15, 16, 18 and 19.
Bowdish teaches charged protein moieties (CPMs) deliver their cargo by entering cells through an endocytic process involving heparan sulphate proteoglycans.  See [0520]. 
Garnett teaches that for macromolecular drugs, uptake into the cells has to occur via an endocytic pathway, such as receptor-mediated uptake pathways (page 174, col. 1, para. 4).
Garnett teaches that the receptor system accounts for the uptake of many macromolecules. These systems include epidermal growth factor (page 174, col. 2, para. 1).
Garnett that many antibodies and ADCs have been shown to endocytose (page 174, §1.3.2. Drug uptake and drug activity).
Wang teaches EGFR-ErbB2 heterodimers in response to EGF stimulation. More specifically, EGFR has a domain to bind sheep polyclonal anti-EGFR antibody (Fig. 5 B, C, F, and G). 
Wang further teaches that ErbB2/EGFR fusion protein composed of the ErbB2 extracellular domain of ErbB2 and the EGFR intracellular domain. The fusion protein was internalized into the endosomes after EGF induction in response to EGF (page 1630, col. 2, para. 2 and Fig. 8). 
	Philip teaches that there is a need, also a method to ablate CART cells with co-expression of a fusion protein to recruit antibody to CART cells. It would have prima facie been obvious to one of ordinarily skill in the art at the time the invention was filed to modify the RQR8 construct with a charged protein moiety/endocytic domain to recruit antibody-drug conjugates which can then be internalized, as taught by Bowdish, because the internalized ADC can destroy target cells more efficiently, and maintain selectivity provided by antibody binding domain, as taught by Bowdish. 
One of ordinary skill in the art would have recognized that with internalization of antibody or ADC can achieve therapeutic effectiveness with lower dosage, thus reduce cost and toxicity. Further incorporating the teachings from Garnett and Wang, one would have been motivated to  develop a RQR8 fusion protein with the endocytic EGFR  intracellular domain, to uptake ADC through receptor-mediated endocytosis. Doing so would produce an immune effector cell can be more efficiently controlled by an antibody, e.g. anti-CD20 antibody, or ADC, and expands the options to make antibody can be internalized with an endocytic domain of EGFR.
With respect to claim 6, the signal peptide is an optional limitation as recited in independent claim 1, thus the claims are not required to have a signal peptide or a folate receptor signal peptide in particular.  

Response to Arguments
For the rejection of claims 1-3, 6, 8, 30 and 31 under 35 U.S.C. 103 as being unpatentable over Philip, Jie, Garnett, and Wang, Applicant argues:

    PNG
    media_image4.png
    270
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    168
    629
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    626
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    170
    636
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    295
    629
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    196
    630
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    77
    635
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    653
    632
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    167
    634
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    521
    632
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    299
    637
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    627
    629
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    50
    638
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    129
    634
    media_image17.png
    Greyscale


 	Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, as set forth above, Philip teaches a need to control toxicity of an immune effector cell expressing a CAR by co-expressing of a fusion protein comprising an engineered antibody binding region and a transmembrane domain, so that the antibody can selectively eliminating targeted T cells. New reference Bowdish teaches that internalized antibody or antibody drug conjugate can enhance the effectiveness of the compound. Garnett teaches that antibody or ADC uptake into the cells can occur via an endocytic pathway, such as receptor-mediated uptake pathways. Wang teaches an endocytic domain of EGFR. So Wang and Garnett teach a way to make an antibody with increased internalization with endocytosis.  One of ordinary skill  in the art would have recognized that the endocytic domain of EGFR can be used to deliver antibody or ADC into cells. As set forth above, based on the teachings from the references, one of  ordinary skill in the art would have been motivated to modify the fusion protein of Philip so that the fusion protein can uptake an antibody or ADC into cells to improve efficiency and reduce toxicity. Taken together, contrary to Applicant’s argument, the combined references teach a fusion protein that comprises an endocytic domain (“Feature A”); the endocytic domain is derived from EGFR (“Feature C”), as taught by Wang; and an engineered epitope in RQR8 construct which is absent in normal cells (“Feature B”), as taught by Philip.
	Applicant further argues that the claimed immune effector cells have several advantages and uses Examples 5, 6, 9 and 10 to show the functions and advantages of claimed immune effector cells. However, the advantages 1-3 of an immune effector cells described by Applicant are not recited by the claims. Therefore, the claims are not limited by these advantages. Furthermore, the Examples 5, 6, 9 and 10 show only one fusion construct FR806 which has an antigen EGFR binding region, and an endocytic domain with specific sequences of human folate receptor, See Example 1. The claims are not limited to this configuration, but encompass large number of endocytic domains (and variants) including folate receptor, LDL, CD30, CD33, CD3, EGFR and TFR1; and enormous number of antibody binding region (and variants), including EGFRvIII, EGFR, CD20, CD22, CD19, BCMA, proBDNF precursor protein, GPC3, CLD18.2, CLD6, mesothelin, PD-L1, PD-1, WT-1, IL13Ra2, HER-2, HER-3, and sequences variants having ≥90% sequence identity. To achieve the advantages 1-3, the fusion construct has to meet: 1) the fusion protein can be successfully expressed in immune effector cells without affecting the expression/activity of CAR; 2) the targeting property of the immune effector cells is not affected; 3) the fusion protein expressed on the surface of immune effector cells is recognized and bound by a specific antibody; 4) there is little or no effect on normal cells.  One of ordinary skill in the art would have not expected all of the fusion proteins encompassed by the claims 1 or 2 would meet the requirements and would achieve excellent technical effects as FR806. Taken together, contrary to Applicant’s, not all the immune effector cells according to claim 1 would have had advantageous features.
Similarly, for claim 2, Applicant argues that the fusion protein is capable of triggering endocytosis when antibody binds to its antibody binding region, and is not taught or suggest by the combination of Philip, Jie, Garnett, and Wang1999. However, the feature of endocytosis is not recited by claim 2. Therefore, claim 2 is not limited by this feature. Furthermore, an ordinary skilled in the art would have not expected all the fusion proteins encompassed by the claims 1 or 2 would have the feature. As set forth above, Wang teaches a functional endocytic domain. Even EGFR is endocytosed and the dissolved or recycled to the plasma membrane, a fusion protein with the endocytic domain of EGFR would still be delivery an antibody or ADC into the cells and initiates killing of the immune effector cells. In addition, the claims do not exclude the endocytic mechanism such as EGFR, as evidenced by claim 3 (the antibody binding region can be EGFR) and claim 31 (the endocytic domain can be derived from EGFR).
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Conclusion
No claims are allowed.
All other rejections set forth in previous Office Action of March 30, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642